Citation Nr: 0919592	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  05-39 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of prostate cancer from January 14, 
2005 to June 11, 2006.  

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of prostate cancer from June 12, 2006 to October 
13, 2008.  

3.  Entitlement to an evaluation in excess of 40 percent for 
residuals of prostate cancer from October 14, 2008.  

4.  Entitlement to a compensable evaluation for erectile 
dysfunction, from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from September 1965 to 
September 1968.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2005 decision by the RO 
which, in part, granted service connection for residuals of 
prostate cancer, rated 10 percent disabling and erectile 
dysfunction, rated noncompensably disabling; each effective 
from January 14, 2005, the date of receipt of the Veteran's 
claim.  38 C.F.R. § 3.400(b)(2).  A personal hearing before 
the undersigned member of the Board was held in Washington, 
DC in May 2006.  

In July 2007, the Board, in part, remanded the claim for an 
increased rating for prostate cancer and denied a compensable 
evaluation for erectile dysfunction.  The Veteran appealed 
the unfavorable decision to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  In 
September 2008, the Court granted a Joint Motion for Partial 
Remand and vacated the July 2007 Board decision with respect 
to the claim for an initial compensable evaluation for 
erectile dysfunction.  

At the personal hearing, the Veteran raised the issue of 
service connection for additional bowel disability as a 
residual of radiation treatment for his service-connected 
prostate cancer.  This issue has not been developed for 
appellate review and is referred to the RO for appropriate 
action.  

The issue of an increased rating for erectile dysfunction is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  

FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  From January 14, 2005 to January 3, 2006, the residuals 
of the Veteran's prostate cancer were manifested principally 
by urinary frequency with daytime voiding intervals between 
two and three hours and nocturia no more than two times per 
night; symptoms of voiding dysfunction were not demonstrated.  

3.  From January 4, 2006 to October 13, 2008, the residuals 
of the Veteran's prostate cancer were manifested by daytime 
voiding intervals between one to two hours and nocturia no 
more than two to three times per night; symptoms of voiding 
dysfunction were not demonstrated.  

4.  From October 14, 2008, the Veteran's residuals were 
commensurate with voiding dysfunction and urine leakage 
requiring the wearing of absorbent materials that must be 
changed two to three times per day; there was no evidence of 
local reoccurrence or metastasis of the prostate cancer or 
renal dysfunction attributable to the cancer.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for residuals of prostate cancer from January 14, 
2005 to January 3, 2006 have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.10, 4.115, including Part 4, Diagnostic 
Code 7528 (2008).  

2.  The criteria for an initial evaluation to 20 percent for 
residuals of prostate cancer from January 4, 2006 to October 
13, 2008 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 
4.115, including Part 4, Diagnostic Code 7528 (2008).  

3.  The criteria for an evaluation in excess of 40 percent 
for residuals of prostate cancer from October 14, 2008 have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.115, including 
Part 4, Diagnostic Code 7528 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the claims herein, a letter 
dated in March 2005, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was notified of the evidence that was 
needed to substantiate his claims; what information and 
evidence that VA will seek to provide and what information 
and evidence the Veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claims.  See Pelegrini II, supra; Dingess, 
supra.  

The Board has considered the recent holding of the Court that 
for an increased rating claim, VCAA notice should include 
notice that evidence of increased severity of the disorder, 
or of greater interference with work or activities of daily 
life is required to support a claim for increased evaluation; 
that it include at least general notice of more 
particularized bases of granting increased evaluations where, 
as here, particular criteria beyond mere increase in severity 
may be required for assignment of a higher disability rating; 
that it include notice that a particular rating will be 
assigned by applying diagnostic codes; and that it include 
notice, in the form of examples of the kinds of evidence 
required to support the increased rating claim.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required since the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See 
Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 
128, (2008) (where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements).  In line with the above 
reasoning, Vazquez-Flores does not apply to initial rating 
claims because VA's VCAA notice obligation was satisfied when 
the RO granted the Veteran's claim for service connection.  

The Veteran's service treatment records and all VA and 
private medical records identified by him have been obtained 
and associated with the claims file.  The Veteran was 
examined by VA during the pendency of this appeal and 
testified at a personal hearing before the undersigned in May 
2006.  Based on a review of the claims file, the Board finds 
that there is no indication in the record that any additional 
evidence relevant to the issues to be decided herein is 
available and not part of the claims file.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  

The Board thus concludes that any deficiency in the notice to 
the Veteran or the timing of any notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that even though the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, and the error was harmless).  
Additionally, there has been no prejudice to the Veteran in 
the essential fairness of the adjudication.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

Increased Ratings - In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2008).  

Where a veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) 
(finding staged ratings appropriate also in cases where the 
appeal was not as to the initial rating assigned after 
service connection is established).  

Prostate Cancer

The Veteran is seeking increased disability ratings in excess 
of evaluations assigned for his service-connected residuals 
of prostate cancer, which is rated under Diagnostic Code (DC) 
7528.  

Pursuant to the provisions of DC 7528, a 100 percent 
evaluation is warranted for malignant neoplasms of the 
genitourinary system.  A note to this code indicates that if 
there has been no local reoccurrence or metastasis following 
the cessation of surgical, x-ray, antineoplastic chemotherapy 
or other therapeutic procedure, then the disability is to be 
rated based on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, 
DC 7528, including note (2008).  

Pursuant to the provisions of DC 7527, postoperative 
residuals of prostate gland injuries are evaluated under 
either voiding dysfunction, renal dysfunction, or urinary 
tract infection, whichever is predominant.  38 C.F.R. 
§ 4.115b, DC 7527 (2008).  

In this case, there was no evidence or recurrence of active 
cancer shown or alleged.  The predominant residuals of the 
Veteran's prostate cancer are limited to impotence and 
voiding dysfunction, with voiding dysfunction shown to be 
manifested as frequency.  

Voiding dysfunction is evaluated under 38 C.F.R. § 4.115b, DC 
7518.  Voiding dysfunction is further classified as involving 
urine leakage, urinary frequency, or obstructive voiding.  38 
C.F.R. § 4.115a.  The criteria for a compensable rating, 20 
percent, for urinary leakage are the wearing of absorbent 
materials, which must be changed less than 2 times per day.  
A 40 percent rating is warranted for urinary leakage 
requiring the use of absorbent materials which must be 
changed 2 to 4 times a day.  A 60 percent evaluation is 
warranted for urinary leakage requiring the use of absorbent 
materials which must be changed more than four times a day.  

In addition, urinary frequency encompasses ratings ranging 
from 10 to 40 percent.  A 20 percent evaluation contemplates 
a daytime voiding interval between one and two hours, or 
awakening to void three to four times per night.  A 40 
percent evaluation contemplates a daytime voiding interval 
less than one hour, or awakening to void five or more times 
per night. 

Historically, the evidence showed that the Veteran underwent 
radical retropubic prostatectomy for prostate cancer at a 
private hospital in December 2001, and that all of his 
follow-up treatment has been by private healthcare providers.  
The Veteran was seen by VA only once since his surgery; for 
purposes of a rating examination in October 2008, and did not 
file a claim with VA until January 2005.  Since the Veteran 
did not file a claim until more than three years after his 
surgery, the focus of the issue on appeal concerns the 
severity of the residuals of his prostate cancer since 
January 2005.  

The medical evidence of record since January 2005, consists 
of numerous private outpatient notes showing treatment from 
January 2005 to June 2007, and an October 2008 VA examination 
report.  A progress note in January 2005 indicated that the 
Veteran was three years out from his radical prostectomy and 
had finished his radiation therapy in November 2002.  His PSA 
had been quite low and was 0.04 on the most recent study in 
October 2004.  The Veteran denied any hematuria or dysuria 
and reported nocturia one time a night and no frequency.  He 
had a good force of stream without intermittency or hesitancy 
and just an occasional feeling of incomplete emptying.  He 
reported occasional urgency and rare instances of 
incontinence.  When seen in July 2005, the Veteran reported 
nocturia two times a night with occasional frequency, some 
rare, mild incontinence, but no urgency.  He had a good force 
of stream without hesitancy, intermittency or incomplete 
emptying, and his PSA from January 2005 was undetectable.  
The Veteran reported no significant changes when seen in 
January 2006, except for a slight increase in nocturia of two 
to three times a night and daytime frequency.  He denied any 
urgency and only occasional incontinence, but said that he 
was not bothered at all by his urinary symptoms.  The 
examiner commented that the Veteran was doing well and that 
his urinary symptoms were not problematic.  If his PSA 
remained low, the examiner indicated would continue on the 
current course of treatment and see the Veteran again in six 
months.  

A private progress note in June 2006, showed a reported 
history of nocturia three to four times a night and daytime 
frequency from one to one and a half hours.  The Veteran 
reported occasional mild stress incontinence and urgency, but 
otherwise had good force of stream without hesitancy, 
intermittency or incomplete emptying.  His PSA was 
undetectable.  The examiner commented that he believed that a 
lot of the Veteran's frequency and nocturia were related to 
incomplete emptying and recommended that the Veteran try 
double voiding.  A bladder ultrasound revealed a post-void 
residual of 192 cc.  

On a six month check-up in December 2006, the Veteran 
reported nocturia and frequency every hour and a quarter and 
occasional decreased force of stream but no hesitancy, 
intermittency, or incomplete emptying.  He reported some 
stress incontinence, especially when his bladder was full, 
but no urgency.  His PSA from the June 2006 evaluation was 
undetectable.  When seen in June 2007, the Veteran reported 
nocturia four times a night and daytime frequency every one 
to two hours.  He had a good force of stream without 
hesitancy, intermittency or incomplete emptying, and his PSA 
studies were undetectable.  He had some stress incontinence 
and occasional urgency, but did not use an absorbent pad.  

When examined by VA in October 2008, the examiner indicated 
that the claims file was reviewed and included a detailed 
description of the Veteran's medical history.  The Veteran 
reported nocturia four to six times a night and rare episodes 
of dysuria.  He said that his force of stream was good and 
that he had a small amount of incontinence if he coughed or 
sneezed, but that he didn't use a pad and instead, changed 
his underwear two to three times a day.  There was no history 
of recurrent urinary tract infection, renal stones or 
nephritis, and no hospitalizations for urinary tract problems 
in the past year.  

At the personal hearing the Veteran testified that his 
nocturia and frequency varied daily but on average, he had to 
void about every hour and a quarter during the day and two to 
three times a night.  

Applying the rating criteria to facts in this case, the 
evidence showed that from the date of his claim in January 
2005 to January 3, 2006, the Veteran's principal residual of 
his prostate cancer was nocturia one to two times a night and 
occasional frequency.  In fact, in January 2005, the Veteran 
specifically denied any daytime frequency and reported only 
an occasional feeling of incomplete emptying and urgency and 
only rare, mild incontinence.  The Veteran did not wear any 
absorbent pads and indicated that his incontinence was not a 
significant problem.  However, in January 2006, he reported 
increased symptoms of nocturia two to three times a night and 
some daytime frequency.  He denied any urgency and only 
occasional incontinence, but said that he was not bothered at 
all by his urinary symptoms.  Although the Veteran was 
subsequently granted an increased rating to 20 percent; 
effective from June 12, 2006, based on symptoms of nocturia 
three to four times a night, his description of nocturia two 
to three times a night beginning in January 2006, satisfied 
the criteria for an increased rating to 20 percent.  
Accordingly, the Board finds that an increased rating to 20 
percent is warranted from January 4, 2006, the date of a 
medical report showing increased symptomatology.  

Subsequent progress notes did not show daytime voiding 
intervals of less than one hour or nocturia of five or more 
times a night.  At the personal hearing in May 2006, the 
Veteran testified that while his nighttime voiding was 
sometimes more frequent, his average nocturia was two to 
three times a night.  Based on the criteria for voiding 
dysfunction due to urinary leakage, frequency, or obstructive 
voiding, the evidence did not demonstrate any symptoms 
compatible with a rating in excess of 20 percent from January 
4, 2005 to October 13, 2008.  

Prior to the October 2008 VA examination, the record did not 
demonstrate that the Veteran's urine leakage or urine stress 
incontinence required the use of an appliance or the wearing 
of absorbent materials.  Although the Veteran does not 
currently use pads or absorbent undergarments, the fact that 
he reported on VA examination in October 2008, that he 
changed his underwear up to three times a day is consistent 
with the rating criteria for a 40 percent evaluation based on 
the need to change absorbent undergarments.  However, the 
residuals of his prostate cancer are not shown to be of such 
severity under the rating criteria for voiding dysfunction to 
warrant a rating in excess of 40 percent at anytime during 
the pendency of the appeal.  

Finally, the Veteran has been assigned ratings for the 
residuals of prostate cancer based on the clinical and 
diagnostic findings demonstrated on examinations during the 
pendency of his appeal.  The evidence does not show, however, 
that his disability has been more or less disabling than 
reflected in the evaluations assigned for the relevant 
periods during the pendency of this appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
from January 14, 2005 to January 3, 2006, for residuals of 
prostate cancer is denied.  

Entitlement to an increased evaluation to 20 percent from 
January 4, 2006 to October 13, 2008, for residuals of 
prostate cancer is granted, subject to the payment of VA 
monetary benefits.  

Entitlement to an initial evaluation in excess of 40 percent 
from October 14, 2008, for residuals of prostate cancer is 
denied.  


REMAND

As a result of the Order of the Court, the Board has been 
directed to undertake appropriate action consistent with the 
Joint Motion for Partial Remand.  

In the Joint Remand, it was asserted that VA did not assist 
the Veteran in the development of his claim under the 
Veterans Claims Assistance Act (VCAA).  Specifically, that VA 
failed to provide the Veteran with a comprehensive 
examination to determine the extent and severity of his 
erectile dysfunction and, instead, relied on old private 
treatment records which did not include any detailed 
information.  Therefore, the parties agreed that the Veteran 
should be afforded a comprehensive VA examination.  

Historically, it should be noted that erectile dysfunction is 
not listed in the Rating Schedule.  When an unlisted 
condition is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27.  As such, the Veteran's erectile dysfunction has been 
rated under Diagnostic Code (DC) 7522, which provides for a 
20 percent rating for deformity of the penis with loss of 
erectile power.  Additionally, this Diagnostic Code provides 
that entitlement to special monthly compensation under 38 
C.F.R. § 3.350 should be considered.  Here, the Veteran was 
assigned a noncompensable evaluation for his erectile 
dysfunction and was awarded special monthly compensation 
based on loss of use of a creative organ.  

In this case, the Veteran has not been examined for his 
erectile dysfunction by VA at anytime during the pendency of 
this appeal.  Although the Veteran does not claim nor does 
the current evidence of record show that he has deformity of 
the penis, he should, nonetheless be afforded a VA 
examination to determine the extent and severity of his 
erectile dysfunction.  See Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) [the duty to assist includes "the conduct of 
a thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one"].  

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The Board is 
required to discuss its reasons and bases for assigning a 
particular disability rating with reference to the criteria 
contained in the relevant diagnostic code(s).  It is not 
permitted to discuss factors outside the scope of the rating 
criteria, nor is it permitted to speculate on the presence or 
absence of the criteria on the basis of incomplete 
information.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED for the 
following action:  

1.  The AMC should take appropriate steps 
to contact the Veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his 
erectile dysfunction since 2006.  After 
securing the necessary releases, the AMC 
should attempt to obtain copies of all 
medical records from the identified 
treatment sources not already of record, 
and associate them with the claims 
folder.  If records cannot be obtained, 
this should be noted in the claims 
folder, and the Veteran and his 
representative should be notified and so 
advised.  

2.  The Veteran should be afforded a VA 
genitourinary examination to determine 
the extent and severity of his erectile 
dysfunction.  The claims folder and a 
copy of this REMAND should be made 
available to the examiner for review, and 
a notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
must specifically comment on whether 
there is deformity of the penis with loss 
of erectile power.  If the examiner is 
unable to make any determination, he or 
she should so state and indicate the 
reasons.  The clinical findings and 
reasons upon which any opinion is based 
should be clearly set forth.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  The Veteran is 
hereby advised that failure to report for 
a scheduled VA examination without good 
cause shown may have an adverse effect on 
his claim.  

4.  After the requested development has 
been completed, the claim must be 
readjudicated based on all the evidence 
of record, all governing legal authority, 
including the VCAA and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative must be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


